Exhibit 10.5
 
Exhibit E-1


Security Agreement
 
I. Security Interest. For good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, Syzygy Entertainment, Ltd., a Nevada
corporation (“Pledgor”), hereby assigns and grants to Shelter Island Opportunity
Fund, LLC (“Secured Party”) a security interest in the Collateral (as
hereinafter defined) to secure the payment and the performance of the
Obligations (as hereinafter defined).
 
II. Collateral. The pledge and security interest described above are granted in
respect of the following collateral (the “Collateral”):
 
A. Description of Collateral. All of Pledgor’s right, title, and interest, now
owned or hereafter acquired, in and to _______ shares of Common Stock, par value
$_____ per share (the “Shares”), of Rounders Ltd., a Turks and Caicos company
(the “Company”), all certificates, options and rights of any nature whatsoever
which may be issued or granted in respect of the Shares while this Agreement is
in effect, and all dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledgor’s interest in the
Shares.
 
B. Proceeds. All additions, substitutes, replacements for and proceeds of the
property described in Section II.A (including all income and benefits resulting
from any of the above, including, without limitation, dividends or distributions
payable or distributable in cash, property, or stock; interest, premium and
principal payments; redemption proceeds, and subscription rights; and shares or
other proceeds of conversions or splits of any securities in such property). Any
securities received by Pledgor which shall constitute such additions,
substitutes and replacements for, or proceeds of, the property described in
Section II.A., shall, if delivered to Pledgor, be held in trust by Pledgor for
the Secured Party and shall be delivered immediately to the Secured Party.  
 
III. Obligations. The following obligations (collectively, the “Obligations”)
are secured by this Agreement: all costs and expenses of collection incurred by
the Secured Party in enforcing any of such Obligations, all of the liabilities
and obligations (primary, secondary, direct, contingent, sole, joint or several)
due or to become due, or that are now or may be hereafter contracted or
acquired, of the Pledgor to the Secured Party, including, without limitation,
all obligations under the Debenture, any Additional Debenture and each other
Transaction Document, in each case, whether now or hereafter existing, voluntary
or involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time. Without limiting the generality of the foregoing,
the term “Obligations” shall include, without limitation: (i) principal of, and
interest on the Debentures and any Additional Debenture and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Pledgor from time to time under or in connection with the
Debentures, any Additional Debenture and any other Transaction Documents; and
(iii) all amounts (including but not limited to post-petition interest) in
respect of the foregoing that would be payable but for the fact that the
obligations to pay such amounts are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving the
Pledgor.
 

--------------------------------------------------------------------------------


 
IV. Pledgor’s Warranties. Pledgor hereby represents and warrants to the Secured
Party as follows:
 
A. Authority and Compliance. The Pledgor has full power and authority to execute
and deliver this Agreement and to incur and perform the obligations provided for
herein. No consent or approval of any governmental authority or other third
party is or will be required as a condition to the enforceability of this
Agreement, and the Collateral is and will be in compliance in all material
respects with all laws and regulatory requirements to which it is subject.
 
B. Binding Agreement. This Agreement is duly authorized, executed and delivered
by the Pledgor and is enforceable against the Pledgor in accordance with its
terms. The Collateral secures all of the Obligations, without limitation as to
amount or the nature of the Obligations.
 
C. Ownership. Pledgor is the sole record and beneficial owner of the Collateral
and (i) the Collateral is and will be free and clear of any setoff, claim,
restriction, pledge, lien, security interest, encumbrance or other charge of any
type, except for the security interest created hereunder, (ii) the Shares were
acquired in a transaction that complied with the requirements of the Securities
Act of 1933, as amended, and all applicable state securities or “blue sky” laws
and (iii) the Shares constitute all of the issued and outstanding shares of
capital stock of the Company. The Shares have been duly authorized and validly
issued and are fully paid and non-assessable.
 
D. No Conflict. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the fulfillment of,
nor the compliance with, the terms, conditions or provisions hereof nor the
pledge of any Collateral, will conflict with, result in a breach of, or
constitute a default under (i) any relevant statute, law, ordinance, rule or
regulation applicable to Pledgor or the Collateral (including, without
limitation, any of the foregoing issued or enforced by the Board) or (ii) any
indenture, agreement or other instrument, or any judgment, order or decree, to
which Pledgor is a party or by which any of its assets including, without
limitation, the Collateral, may be bound. There is no litigation, claim or
judicial, administrative or governmental proceeding of which Pledgor has been
notified or, to the knowledge of Pledgor, threatened with respect to the
Collateral, nor is there any basis for any such litigation, claim or proceeding.
 
E. Security Interest. The pledge of the Collateral pursuant to this Agreement,
together with the delivery to the Secured Party of certificates with respect to
the Shares and stock powers in blank with respect thereto, creates a valid and
perfected first priority security interest in the Collateral, securing the
payment of the Obligations.
 
2

--------------------------------------------------------------------------------


 
F. Financing Statements. No financing statement or similar instrument covering
the Collateral is or will be on file in any public office, and no security
interest, other than the one herein created, has attached or been perfected in
the Collateral or any part thereof.
 
V. Pledgor’s Covenants. Until full payment and performance of all of the
Obligations, unless the Secured Party otherwise consents in writing:
 
A. Rights to Collateral. Pledgor shall defend the Collateral against all claims
and demands of all persons at any time claiming any interest therein adverse to
the Secured Party. Pledgor shall keep the Collateral free from all claims,
restrictions, encumbrances, security interests, pledges, liens, demands or
charges of any type, except the security interest hereby created. Pledgor shall
not lease, lend, assign, or otherwise hypothecate, pledge or encumber the
Collateral or any interest therein. Without Secured Party’s prior written
consent, Pledgor shall not consent to the amendment to any document, instrument
or agreement governing the terms of the Collateral or the rights of Pledgor with
respect thereto.
 
B.  Sale of Collateral. Without the prior written consent of the Secured Party,
Pledgor shall not sell or otherwise dispose of the Collateral or any part
thereof.
 
C. Secured Party’s Costs. Pledgor shall pay all costs necessary to obtain,
create, preserve, perfect, defend and enforce the security interest created by
this Agreement, collect the Obligations, and preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
reasonable attorney’s fees, legal expenses and expenses of sales. Whether the
Collateral is or is not in the Secured Party’s possession, and without any
obligation to do so and without waiving Pledgor’s default for failure to make
any such payment, the Secured Party at its option may pay any such costs and
expenses and discharge encumbrances on the Collateral, and such payments shall
be a part of the Obligations and bear interest at the rate set out in the
documents evidencing the Obligations. Pledgor agrees to reimburse the Secured
Party on demand for any costs so incurred.
 
D. Information and Inspection. Pledgor shall (i) promptly furnish to the Secured
Party any information with respect to the Collateral requested by the Secured
Party; (ii) allow the Secured Party or its representatives to inspect and copy,
or furnish to the Secured Party or its representatives with copies of, all
records relating to the Collateral and the Obligations; and (iii) promptly
furnish the Secured Party or its representatives with any other information
reasonably requested by the Secured Party with respect to the Collateral.
 
E. Additional Documents. Pledgor shall sign and deliver, at the sole cost of
Pledgor, any instruments furnished by the Secured Party, including, without
limitation, financing statements and continuation statements, which are
necessary or desirable in the judgment of the Secured Party to obtain, create,
maintain and perfect the security interest hereunder and to enable the Secured
Party to comply with any federal or state law in order to obtain, create or
perfect the Secured Party’s interest in the Collateral or to obtain proceeds of
the Collateral.
 
3

--------------------------------------------------------------------------------


 
F. Notice of Changes. Pledgor shall notify the Secured Party immediately of (i)
any material change in the Collateral, (ii) a change in Pledgor’s address
specified above and (iii) a change in any matter warranted or represented by
Pledgor in this Agreement.
 
G. Possession of Collateral. Pledgor shall deliver all investment securities and
other instruments and documents which are a part of the Collateral and in
Pledgor’s possession to the Secured Party immediately, or if hereafter acquired,
immediately following acquisition, in a form suitable for transfer by delivery
or accompanied by duly executed instruments of transfer or assignment in blank
with signatures appropriately guaranteed in form and substance suitable to the
Secured Party.
 
H. Power of Attorney. Pledgor appoints the Secured Party and any officer thereof
as Pledgor’s attorney-in-fact with full power in Pledgor’s name and on Pledgor’s
behalf to do every act which Pledgor is obligated to do or may be required to do
hereunder; provided, however, nothing in this paragraph shall be construed to
obligate the Secured Party to take any action hereunder nor shall the Secured
Party be liable to Pledgor for any action or the failure to take any action
hereunder. This appointment shall be deemed a power coupled with an interest and
shall not be terminable as long as the Obligations are outstanding. Without
limiting the generality of the foregoing, the Secured Party shall have the right
and power to receive, endorse and collect all checks and other orders for the
payment of money made payable to Pledgor representing any dividend, interest
payment or other distribution payable in respect of the Collateral or any part
thereof.
 
I. Other Parties and Other Collateral. No renewal or extensions of or any other
indulgence with respect to the Obligations or any part thereof, no modification
of any Transaction Documents, no release of any security, no release of any
person (including any maker, indorser, guarantor or surety) liable on the
Obligations, no delay in enforcement of payment, and no delay or omission or
lack of diligence or care in exercising any right or power with respect to the
Obligations or any security therefor or guaranty thereof or under this Agreement
shall in any manner impair or affect the rights of the Secured Party under any
law, hereunder, or under any other Transaction Document. The Secured Party shall
not be required to file suit or assert a claim for personal judgment against any
person for any part of the Obligations or seek to realize upon any other
security for the Obligations, before foreclosing or otherwise realizing upon the
Collateral. Pledgor waives any right that can be waived to require or control
application of any other security or proceeds thereof, and agrees that the
Secured Party shall have no duty or obligation to Pledgor to apply to the
Obligations any such other security or proceeds thereof.
 
J. Waivers by Pledgor. Pledgor hereby waives (i) notice of the creation,
advance, increase, existence, extension or renewal of, and of any indulgence
with respect to, the Obligations; (ii) presentment, demand, notice of dishonor,
and protest; and (iii) notice of the amount of the Obligations outstanding at
any time. Pledgor waives any right to require that any action be brought against
any other person or to require that resort be had to any other security. Pledgor
further waives any right of subrogation or to enforce any right of action
against any other obligor on any Obligation or other pledgor to the Secured
Party of collateral for the Obligations until the Obligations are paid in full.
 
4

--------------------------------------------------------------------------------


 
VI. Rights and Powers of the Secured Party.
 
A. General. Before or after an Event of Default, the Secured Party, without
liability to Pledgor, may: (a) take control of proceeds of the Collateral,
including stock or other securities received as distributions; (b) release any
Collateral in its possession to Pledgor, temporarily or otherwise; and
(c) exercise all other rights which an owner of such Collateral may exercise,
except that before an Event of Default shall occur, the Secured Party shall not
have the right to receive cash dividends, interest, premium and other cash
payments with respect to the Shares or to vote or dispose of the Shares. At any
time, the Secured Party may transfer any of the Collateral or evidence thereof
into its own name or that of its nominee and if Secured Party is still in
possession of the Collateral after the Obligations have been paid in full,
Secured Party shall cause any Collateral that has been transferred to Secured
Party’s name or that of its nominee to be re-transferred into such names as
Pledgor shall reasonably request. The Secured Party shall not be liable for
failure to collect any account or instruments, or for any act or omission on the
part of the Secured Party, its officers, agents or employees, except for its or
their own willful misconduct or gross negligence. The foregoing rights and
powers of the Secured Party will be in addition to, and not a limitation upon,
any rights and powers of the Secured Party given by law, elsewhere in this
Agreement, or otherwise.
 
B. Dividends and Voting Rights. So long as no Event of Default has occurred,
Pledgor may (a) retain all cash dividends and cash distributions paid with
respect to the Shares and (b) subject to the provisions of Section V.A.,
exercise or refrain from exercising any and all voting and other consensual
rights pertaining to the Shares. The Secured Party will cooperate with any
reasonable requests of Pledgor to effectuate the foregoing.
 
C. Convertible or Exercisable Collateral. The Secured Party may present for
conversion or exercise any Collateral which is convertible or exercisable into
any other instrument or investment security or a combination thereof with cash,
but the Secured Party shall not have any duty to present for conversion or
exercise any Collateral unless it shall have received from Pledgor detailed
written instructions to that effect at a time reasonably far in advance of the
final conversion date to make such conversion possible. Pledgor shall not
present for conversion or exercise any Collateral that is so convertible or
exercisable.
 
VII. Default.
 
A. Event of Default; Rights and Remedies. If any Event of Default shall occur,
then, in each and every such case, the Secured Party may, without
(a) presentment, demand, or protest, (b) notice of default, dishonor, demand,
non-payment, or protest, (c) notice of intent to accelerate all or any part of
the Obligations, (d) notice of acceleration of all or any part of the
Obligations, or (e) notice of any other kind, all of which Pledgor hereby
expressly waives (except for any notice required under this Agreement which may
not be waived under any applicable law), at any time thereafter exercise and/or
enforce any of the following rights and remedies, at the Secured Party’s option:
 
5

--------------------------------------------------------------------------------


 
(i) Direct Delivery of Dividends and Other Distributions. Direct that all
dividends, interest, premium and other payments with respect to the Collateral
of whatever kind or nature thereafter paid with respect to the Collateral be
paid directly to the Secured Party, and Pledgor shall execute and deliver to the
Secured Party any and all documents necessary to effectuate the foregoing.
 
(ii) Liquidation of Collateral. Sell, or instruct any agent to sell, all or any
part of the Collateral, and direct such agent to deliver all proceeds thereof to
the Secured Party, and apply all proceeds to the payment of any or all of the
Obligations in such order and manner as the Secured Party shall, in its
discretion, choose.
 
(iii) Acceleration. Declare the Obligations immediately due and payable.
 
(iv) Uniform Commercial Code. Exercise all of the rights, powers and remedies of
a secured creditor under the Uniform Commercial Code then in effect in the State
of New York.
 
Pledgor specifically understands and agrees that any sale or redemption by the
Secured Party of all or part of the Collateral pursuant to the terms of this
Agreement may be effected by the Secured Party at times and in manners which
could result in the proceeds of such sale or redemption being significantly and
materially less than might have been received if such sale or redemption had
occurred at different times or in different manners, and Pledgor hereby releases
the Secured Party and its officers and representatives from and against any and
all obligations and liabilities arising out of or related to the timing or
manner of any such sale or redemption. The Pledgor agrees that the Collateral
may be sold as provided for in this Agreement and expressly waives any rights of
notice of sale, advertisement procedures, or related provisions granted under
applicable law, including the New York Lien Law.
 
VIII. General.
 
A. Parties Bound. The Secured Party’s rights hereunder shall inure to the
benefit of the Secured Party and its successors and assigns, and in the event of
any assignment or transfer by the Secured Party of any of the Obligations or the
Collateral, the Secured Party thereafter shall be fully discharged from any
responsibility with respect to the Collateral so assigned or transferred, but
the Secured Party shall retain all rights and powers hereby given with respect
to any of the Obligations or Collateral not so assigned or transferred. All
representations, warranties and agreements of Pledgor shall be binding upon the
successors and permitted assigns of Pledgor.
 
B. Waiver. No delay of the Secured Party in exercising any power or right shall
operate as a waiver thereof; nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof or the exercise of any
other power or right. No waiver by the Secured Party of any right hereunder or
of any default by Pledgor shall be binding upon the Secured Party unless in
writing, and no failure by the Secured Party to exercise any power or right
hereunder or waiver of any default by Pledgor shall operate as a waiver of any
other or further exercise of such right or power or of any further default. Each
right, power and remedy of the Secured Party as provided for herein or in any of
the Loan Documents, or which shall now or hereafter exist at law or in equity or
by statute or otherwise, shall be cumulative and concurrent and shall be in
addition to every other such right, power or remedy. The exercise or beginning
of the exercise by the Secured Party of any one or more of such rights, powers
or remedies shall not preclude the simultaneous or later exercise by the Secured
Party of any or all other such rights, powers or remedies.
 
6

--------------------------------------------------------------------------------


 
C. Notice. Notice shall be deemed reasonable if mailed postage prepaid at least
five (5) days before the related action to the address of the parties set forth
below, or to such other address as any party may designate by written notice to
the other party. Each notice, request and demand shall be deemed given or made,
if sent by mail, upon the earlier of the date of receipt or five (5) days after
deposit in the mail, first class postage prepaid, or if sent by any other means,
upon delivery.
 
D. Modifications. No provision hereof shall be modified or limited except by a
written agreement expressly referring hereto and to the provisions so modified
or limited, which shall be signed by Pledgor and the Secured Party. The
provisions of this Agreement shall not be modified or limited by course of
conduct or usage of trade.
 
E. Partial Invalidity. The unenforceability or invalidity of any provision of
this Agreement shall not affect the enforceability or validity of any other
provision herein, and the invalidity or unenforceability of any provision of any
Transaction Document to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.
 
F. Applicable Law and Venue. This Agreement has been executed and delivered in
the State of New York and shall be governed by the laws of that State. Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.
 
G. Financing Statement. To the extent permitted by applicable law, a carbon,
photographic or other reproduction of this Agreement or any financing statement
covering the Collateral shall be sufficient as a financing statement.
 
H. Definitions. Capitalized terms used herein without definition have the
meaning ascribed to those terms in the Securities Purchase Agreement, dated as
of the date hereof, between the Secured Party and Pledgor, and in the
Transaction Documents delivered pursuant thereto.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed by their duly authorized representatives as of July 25, 2008.
 
SECURED PARTY:
 
PLEDGOR:
         
SHELTER ISLAND OPPORTUNITY FUND, LLC
 
SYZYGY ENTERTAINMENT, LTD.
By: By: Shelter Island GP, LLC, its Manager
               
By:
    
/s/ Sean Sullivan
 
Name:
 
Name:
Sean Sullivan
 
Title:
 
Title:
President

 
8

--------------------------------------------------------------------------------

